Citation Nr: 1538847	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  09-35 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, and if so, whether service connection is warranted for the disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep disorder.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served on active duty from August 1995 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2015, the Veteran testified at a Board hearing over which the undersigned presided while at the RO.  A transcript of this proceeding is of record.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 2006 rating decision, the RO denied entitlement to service connection for a psychiatric disorder and a sleep disorder.  

2.  The evidence received since the RO's August 2006 decision is new, relates to unestablished facts necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disorder and a sleep disorder.
3.  The Veteran as likely as not has a psychiatric disorder that is attributable to his active military service.


CONCLUSIONS OF LAW

1.  The RO's August 2006 denial of service connection for a sleep disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a sleep disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).  

3.  The RO's August 2006 denial of service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).  

5.  The Veteran has a psychiatric disorder that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA's duty to notify was satisfied through notice letters dated in January 2008 and April 2008, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records (STRs), VA treatment records, private treatment records, and the Veteran's lay statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was also provided a VA examination in October 2013 (with an October 2013 addendum opinion.)  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the examination is adequate for the purpose of evaluating the claim as the examiner reviewed the Veteran's pertinent medical history, considered his self-reported history, and provided medical opinion evidence sufficient to rate the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

New and Material Evidence

In August 2006, the AOJ denied the Veteran's claims of service connection for a sleep disorder and a psychiatric disorder.  He did not perfect a timely appeal of this decision.  

In August 2008, the RO denied the Veteran's application to reopen his claims for a sleep disorder and a psychiatric disorder.  By letter dated in August 2008, the Veteran was notified of this decision.  The Veteran appealed this decision.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).  According to the evidence of record, the Veteran did not initiate an appeal of the August 2006 rating decision with respect to the denials of service connection for a sleep disorder and a psychiatric disorder; neither the Veteran nor his representative has contended otherwise.  The Veteran also did not submit any statements relevant to these claims within 1 year of the August 2006 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  Thus, the August 2006 rating decision became final.  

The claims of service connection for a sleep disorder and a psychiatric disorder may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran has filed an application to reopen his previously denied service connection claims.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2014).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen his claim for service connection for a sleep disorder, the evidence before VA at the time of the prior final AOJ decision in August 2006 consisted of his service treatment records and post-service treatment records.  In the August 2006 decision, the RO specified that the Veteran currently had no diagnosis of a sleep disorder.  Thus, the claim was denied.

The newly received evidence includes additional VA treatment records, an opinion from a private clinician, and the Veteran's June 2015 hearing testimony.  Significantly, this newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for a sleep disorder.  All of this evidence is to the effect that the Veteran's disability may be related to his active service by bolstering a necessary element of a claim for service connection (evidence of a nexus).

The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Having reviewed the record evidence, the Board finds that the evidence received since August 2006 is new, because it has not been submitted previously to agency adjudicators, and is material, because it relates to unestablished facts necessary to substantiate the claim of service connection.  Because new and material evidence has been received, the previously denied claim of service connection for a sleep disorder is reopened.

With respect to the claim for service connection for a psychiatric disorder, the Board also finds that the newly submitted evidence, discussed in detail below in the decision on the merits, also is new and material, and thus this claim too is reopened.  


II. Entitlement to Service Connection for a Psychiatric Disorder

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To prevail on a claim of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49  (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it may favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In evaluating the probative value of competent medical evidence, the Court has stated that "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As stated by the Court, the determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Veteran asserts that service connection is warranted for a psychiatric disability.  Specifically, at his hearing before the undersigned, the Veteran asserts that he experienced psychiatric symptoms during active military service to include depression due to stressors related to his military occupational specialty (MOS).  He reported his MOS was a pilot and that his symptoms have continued from that time to the present.  Additionally, the Veteran asserts that he was evaluated for complaints of psychiatric symptoms, which is documented in his service treatment records (STRs).  See Hearing Transcript at pg. 3, 7-10.

A review of the record shows that the Veteran sought treatment for mental health problems in service.  Specifically, STRs include an October 25, 2001, Health Risk Assessment, which documents the Veteran circled "yes" to the following question: "[i]n the past few months, have you been bothered by feeling down, helpless, panicky, or anxious."  The Veteran circled the word "anxious" and explained "family hardship pending plays sports to cope coping well."  An October 29, 2002 STR shows the Veteran answered "yes" to the following question listed on a Health History Questionnaire: "[d]o you feel you have a high stressed job or lifestyle."  An August 26, 2003 STR notes a referral to a psychiatrist, which he declined.  Additionally, a September 14, 2003 STR indicates the Veteran was also offered a prescription for anti-depressants by his treating physician.

A Medical Recommendation for flying or Special Operational Duty dated October 31, 2002 notes the Veteran was found medically restricted from flying or special operational duty.

The evidence shows a current diagnosis of bipolar affective disorder.  In August 2007 the Veteran was involuntarily admitted to the inpatient psychiatric unit at Kettering Medical Center due to bizarre behavior, to include grandiose delusions.  The treating psychiatrist notes indicate that upon admission the Veteran displayed manic and psychotic symptoms, and that he was "religiously preoccupied."  Axis I diagnosis was bipolar disorder with psychotic features and the clinician assigned a GAF score of 30 on admission and 75 at the time of discharge in September 2007.  See Discharge Summary, Kettering Medical Center.

A September 2007 VA treatment note shows the Veteran was evaluated due to a positive PTSD screen.  He was referred to the mental health clinic for medication management and psychotherapy resulting from his recent diagnosis of bipolar disorder.  See Dayton VA Medical Center Treatment Records.

An October 2007 VA mental health consult shows the Veteran was referred to psychology due to his recent admission at the inpatient psychiatric unit located at Kettering Medical Center.  Treatment consists of medication to include zyprexa, abilify, and depakote.  Upon examination, the Veteran denied suicidal ideation.  He also reported that he gained 10-15 pounds since discharged from inpatient care.  The psychiatrist's report shows the Veteran was alert and oriented, with no psychosis.  His mood was dysphoric, and insight and judgment were noted as good.  Id.

VA treatment records dated from January 2008 to February 2008 show the Veteran reported for follow-up visits to evaluate his psychiatric disability and also for medication management.  Id.

Pertinent medical evidence of record includes correspondence dated September 2009 from Dr. C.T.P, a private physician, who confirmed the Veteran's diagnosis of bipolar disorder in September 2007.  The clinician stated that there can be a several year delay between the onset of mental illness and first diagnosis and opined that this may have been the case for the Veteran.  Dr. C.T.P acknowledged the Veteran's STRs, which documents evaluation for sleep and mood symptoms during active service.  The clinician also opined that the Veteran's reported symptoms during active military service appear that he may have experienced hypomania episodes that went undiagnosed and explained that these episodes were manifested by the sleep disturbance, mood liability, increased goal directed behavior and racing thoughts.  
VA Medical treatment records dated from December 2012 through September 2013 shows treatment for the Veteran's psychiatric condition, to include therapy sessions from May 2013 through July 2013.  During this period mental status examinations revealed the Veteran's hygiene and grooming as normal.  His speech was noted as normal, thought process was observed as appropriate, and his mood varied from dysphoric to euthymic.  See Treatment Records from Dayton VA Medical Center.

A December 2012 VA treatment record shows the Veteran presented for medication management and the examiner assigned a GAF score of 55.

A May 2013 VA mental health note shows the Veteran complained of depressive symptoms.  He also endorsed symptoms to include loss of pleasure, past failure, self-dislike, changes in sleeping pattern, irritability, loss of interest in intimacy, and changes in appetite (increase of hunger).

A subsequent May 2013 VA mental health note shows the Veteran discussed the psychiatric symptoms that he experienced during active military service to include depression and anxiety.  The Veteran reported that his symptoms have progressively worsened.

A June 11, 2013 VA mental health note shows the Veteran participated in individual therapy.  The clinician offered therapeutic suggestions to treat insomnia.

A subsequent June 2013 VA mental health note shows the Veteran participated in individual therapy.  He endorsed symptoms of difficulty sleeping.  He was diagnosed with bipolar disorder and dysthymic disorder.

VA mental health treatment records dated from November 2009 through May 2012 through for medication management.  He is currently prescribed depakote, divalproex, 500 mg, cyclobenzaprine, 10 mg, and temazepam, 30 mg.


A November 2009 psychiatry note shows the Veteran participated in psychotherapy.  He was discharged from the hospital on November 2, 2009.  The clinician discontinued use of lithium and prescribed Depakote.

A November 2009 VA mental health note shows the Veteran reported problems with his medication to include paranoia, shaking hands and feeling "cloudy."

A November 2009 VA mental health note shows the Veteran was admitted to Sigma mental health clinic on October 26, 2009 and discharged on November 2, 2009.  Upon discharge he endorsed symptoms to include increased suicidal behavior/thoughts and weight gain.  He was assigned a GAF score of 48.  Discharge notes document a diagnosis of psychoses/schizophrenia.

Upon admission to the mental health clinic the Veteran's wife reported that he was previously admitted to Kettering Medical Center for a manic episode and he had three manic episodes in the past three years the most recent being two years ago.  Examination of the Veteran revealed that he was grandiose and manic, and that he had no insight about the circumstances that led to his admission to the hospital.

VA treatment records dated from October 2009 through November 2009 shows the Veteran denied anxiety during inpatient treatment at Sigma mental health clinic, however, the clinician's notes indicate the Veteran appeared anxious and guarded.

An October 2009 VA treatment note shows a diagnosis of bipolar disorder in manic and manic with psychotic features.  The clinician's notes indicate the Veteran appeared grandiose and delusional.

A March 2010 VA treatment record shows the Veteran's use of abilify was discontinued.  He was assigned a GAF score of 60.

A September 2013 VA treatment record shows the Veteran presented to reestablish care with a new provider to treat his mental health problems.  He endorsed symptoms of difficulty sleeping, occasional depressed mood, decreased motivation and energy, daily anxiety and nervousness and explained that he took the month of June off work and since August he had been going to work "intermittently."  He denied suicidal and homicidal ideation and the examiner's report reflects no evidence of paranoia or delusional thought content.  Axis I diagnosis was bipolar disorder not otherwise specified (NOS), versus adjustment disorder with depressed mood.  The examiner's report reflects a date of August 10, 2003 when the Veteran had his first hypomanic episode.  The clinician acknowledged the Veteran's medical history to include treatment by Dr. Walters from 2007 through January 2012, and from walk-in providers thereafter.  Past Psychiatric medications were noted as abilify, depakote, li, and restoril.  The examiner assigned a GAF score of 60.

During the June 2015 hearing, the Veteran testified that the onset of symptoms of his current psychiatric disability occurred during active military service.  He also explained various stressors he experienced as a pilot.  See Hearing Transcript at 3, 7-12; March 2008 VA Form 21-4138; and May 2012 Statement.  The Veteran testified about the impact his symptoms had on his daily life; specifically, that he experienced depression, difficulty sleeping, anxiety, and manic episodes.  The Veteran described specific events he experienced in service, explaining that he had a responsibility to his crew and that he reported his psychiatric symptoms to his flight doctor due to the duties he was charged with as a pilot to include ensuring the best interest of his mission, passengers, and crew.  Id. at 8-10.  

A VA examination was conducted in October 2013 (with an October 2009 addendum opinion).  The Veteran provided a detailed history with respect to his psychiatric symptoms.  He endorsed symptoms of depression and weight gain due to his medication to treat his psychiatric disorder, with taking off work the entire month of July and a day every couple of weeks.  He stated that symptoms of depression and feeling anxious first started during active military service.  He reported his symptoms of depression and anxiety to his flight surgeon whom he was seeing for routine flight check-ups while stationed in Okinawa, Japan at Kadena Air Force Base.  He reported his symptoms during that time as feeling fatigued, lack of motivation as evidenced by not changing his uniform after missions, and lack of engagement with his wife and friends.  He also discussed specific events of bizarre behavior during active service.  He reported that on August 10, 2003 he first experienced a hypomanic episode.  He explained that he started screaming and jumping around in the house, he was hyper, working through the night and reading the Bible compulsively.  He also would go around his office, banging on the wall with his hand, stating, "glory to God" and these symptoms would last a few days.  He explained that at that time he believed it was the Holy Spirit because he could not stop this behavior.  He also explained that in 2007 he experienced the same symptoms, and thereafter he was admitted for inpatient care.  He also stated that not sleeping is a trigger for his symptoms.  The examiner diagnosed bipolar disorder and concluded that the condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  Specifically, the clinician opined that:

[t]he Veteran clearly meets the DSM-IV diagnostic criteria for bipolar disorder, however it is not clear that he met that diagnosis while in the military.  While he provided documentation that demonstrates he felt he worked a stressful job and may have complained of mild depression as mentioned in an email he provided, the symptoms shown in his documentation he provided of his complaints while in the military, did not definitively meet the diagnostic criteria for bipolar disorder."

The opinion offers neither weight in favor or against a finding of a nexus.  Essentially, that opinion is meaningless in terms of weighing whether there is a nexus between the Veteran's current psychiatric disability and any in-service occurrences.

On the other hand, Dr. C.T.P, has reviewed the Veteran's medical and service records, concluded that there was a great likelihood that the Veteran's psychiatric symptoms originated in service and were worsened by his period of active service.  Specifically, the clinician opined that the Veteran "had hypomania episodes while on active duty that went undiagnosed."  This is evidenced by the Veteran's STRs, his accounts of his behavior on August 10, 2003 and also in September 2007 when he was first admitted for inpatient mental health evaluation.  Additionally, Dr. C.T.P. stated that "there can be a several year delay between the onset of illness and first diagnosis."  Crucially, the medical evidence of record shows the Veteran first reported psychiatric symptoms in October 25, 2001, as evidenced by his STRs, and he was diagnosed with bipolar disorder several years thereafter in September 2007.

The Board finds Dr. C.T.P.'s opinion persuasive and affords it weight.  When considered in conjunction with in-service treatment reports and VA treatment for bipolar affective disorder, the evidence of record weighs in favor of finding that the Veteran's psychiatric disability is related to his period of active service.

As noted above, the October 2013 VA examiner and the Dr. C.T.P arrived at different conclusions as to the diagnosis of the Veteran's psychiatric disorder.  The Board has considered the testimony from the Veteran.  The statements describe symptoms of the Veteran's psychiatric disorder, particularly his depression, anxiety, and sleep difficulties.  They are consistent with the observations noted on the October 2013 VA examination and treatment records.  The Veteran's testimony and the opinion provided by Dr. C.T.P. are credible evidence that the claimed in-service stressors actually occurred, and medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  

In light of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that there is credible and competent medical evidence of a psychiatric diagnosis that is the result of disease or injury incurred in active military service.  Therefore, the criteria for service connection for bipolar affective disorder have been met, and service connection is granted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.304(f).



ORDER

As new and material evidence has been received, the previously denied claim of service connection for a sleep disorder is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the previously denied claim of service connection for a psychiatric disorder is reopened.

Entitlement to service connection for bipolar affective disorder is granted.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim for service connection for a sleep disorder.

As discussed above, a review of the claims file reveals the Veteran sought treatment for difficulty sleeping in service.  Specifically, a June 2003 STR, which shows the Veteran was evaluated for a neck and back condition.  He endorsed symptoms of difficulty sleeping.

Additionally, a June 2013 VA mental health note shows the Veteran participated in individual therapy and he endorsed symptoms of difficulty sleeping.

A September 2013 VA treatment record shows the Veteran established care to treat his mental health problems.  He again endorsed symptoms of difficulty sleeping and explained that he took the month of June off work and since August he had been going to work "intermittently."  He also explained that he was worried that with his not sleeping at night he would go into a manic episode.

Given the medical evidence of record and the Veteran's assertions that he first experienced difficulty sleeping during service, which has continued from that time to the present, the Veteran must be afforded a VA examination to determine the nature, extent and etiology of any sleep disorder and anxiety disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine the nature, extent and etiology of any current sleep disorder.  The claims file, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

A detailed history of any treatment for difficulty sleeping and symptoms during and after service should be obtained from the Veteran.

The examiner should provide an opinion as to whether it is at least as likely as not that any current sleep disorder had its onset during active service or is otherwise related to any in-service disease, event, or injury, or service in general.  

If the examiner determines that a current sleep disorder is not related to active service, he or she should provide an opinion as to whether it is at least as likely as not that the current sleep disorder was caused by or was aggravated by the Veteran's service-connected psychiatric disorder (beyond its normal progression).

The examiner should address the Veteran's lay statements regarding continuity of symptomatology since service, and provide detailed medical reasons for accepting or rejecting the Veteran's statements.  

5.  After undertaking any other development deemed appropriate, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


